




Confidential Treatment has been requested for the redacted portions of this
agreement. The redactions are indicated with five asterisks (*****). A complete
version of this agreement has been filed separately with the Securities and
Exchange Commission.


FIRST AMENDMENT
to the
Crude Oil Purchase Agreement


This amendment agreement (“Amendment”) is made and entered into as of January 1,
2014 (“Effective Date”) by and between Phillips 66 Company, hereinafter referred
to as “Party A”, and Freeport-McMoRan Oil & Gas LLC hereinafter referred to as
“Party B” (individually a “Party” and collectively, the “Parties”). Terms used
herein which are not defined shall have the meaning ascribed to them in the
Agreement (as defined below).
WITNESSETH THAT:


WHEREAS, ConocoPhillips Company (“CoP”), predecessor of Party A and Plains
Exploration & Production Company (“PXP”), predecessor to Party B entered into a
Crude Oil Purchase Agreement dated January 1, 2012 (“Agreement”) and;


WHEREAS, Party A and Party B, as the successors to CoP and PXP, respectively,
now desire to amend the Agreement as set forth herein.


NOW, THEREFORE, in consideration of the premises of the mutual covenants and
agreements herein contained, the Parties agree to amend the Agreement as follows
as of the Effective Date:


I.
1. All references to “ConocoPhillips Company” and “CoP” shall be replaced with
“Phillips 66 Company” and “Phillips”, respectively.


2. All references to “Plains Exploration & Production Company” and “PXP” shall
be replaced with “Freeport-McMoRan Oil & Gas LLC” and “FM O&G”, respectively.


3. The definition of “***** Benchmark” shall be replaced in its entirety with
the following: “***** Benchmark” shall mean the average differentials of the
daily midpoint price per barrel for “*****” as published by Argus for the
relevant Trade Month, exclusive of weekends and holidays. An example of
calculation of the ***** Benchmark is set forth in Exhibit 5.”


4. The definition of “Force Majeure” shall be replaced in its entirety with the
following: “Force Majeure” means any event or circumstance that was not
anticipated as of the Effective Date of this Amendment, which is not within the
reasonable control of, or the result of the negligence of, the claiming party,
and which, by the exercise of due diligence, the claiming party is unable to
overcome or avoid or cause to be avoided. Furthermore, any disruption or
breakdown of production or transportation facilities or delays by unaffiliated
pipeline carriers in receiving and delivering Sales Volumes tendered shall also
constitute Force Majeure. Force Majeure shall not include mere economic loss or
hardship to such Party or the shutdown of facilities that are no longer
considered economic to operate.”


4. The following definitions shall be added to Section 1.1, Definitions:


“*****” or “*****” means the posted price for crude produced from the *****
which shall be the monthly average of the postings of ***** for the *****,
inclusive of weekends and holidays.”


“*****” or “*****” means the posted price for crude produced from the *****
which shall be the monthly average of the postings of ***** for the *****,
inclusive of weekends and holidays.”


“Trade Month” means the ***** differentials reported in Argus from the 26th of
the month which is two months prior to delivery through the 25th of the month
prior to delivery. Example: A September delivered barrel would utilize the
published ***** differentials from July 26th through August 25th of such year.”

1

--------------------------------------------------------------------------------






5. The language in “OCS Posting Group” in Section 3.1(a)(iii) of the Agreement
shall be replaced in its entirety with: “The price to be paid for the OCS
Posting Group shall be *****”


6. The language in “Additional Pricing Adjustment” in Section 3.2(a)(ii) of the
Agreement shall be replaced in its entirety with: “The Delivery Amount Price for
all Sales Volumes delivered to or for the benefit of Phillips produced from the
Subject Fields designated as ***** shall be ***** by $***** per Barrel. All
other Sales Volumes delivered to or for the benefit of Phillips under this
Agreement shall be increased by $.05 per Barrel.”


7. Section 3.2(a)(vi) “Point Arguello Adjustment” shall be deleted.


8. The language in “Arroyo Grande Adjustment” in Section 3.2(a)(vii) shall be
replaced in its entirety with: “The Delivery Amount Price for Sales Volumes
produced from the Subject Fields designated as Arroyo Grande in Exhibit 1 shall
be adjusted for location differential in accordance with Exhibit 4, *****. The
** adjustment shall be $***** per *****greater than *****% or its proportionate
share of such *****.”


9. The following shall be added as a new Section 3.2(a)(viii): “The Parties
agree to mutually negotiate in good faith the gathering fee applicable to the
***** pipeline.”


10. The following shall be added as a new Section 3.2(a)(ix): “The Parties agree
to review in good faith and on a quarterly basis the*****and the impact of the
same on the value of*****.”


11. FM O&G’s wiring instructions set forth in Section 4.1 shall be replaced in
their entirety with the following:
Bank:
ABA#:    
Credit:    
Account #:
Reference:


12. The Parties’ accounting contact details set forth in Section 4.3 shall be
replaced in their entirety with the following:
“To FM O&G:
Freeport-McMoRan Oil & Gas LLC
700 Milam, Suite 3100
Houston, TX 77002
Attn:    Revenue Accounting
Fax:    


To Phillips:
Phillips 66 Company
600 North Dairy Ashford Road
Houston, TX 77079
Attn:    Supply Trader/West Coast Pipeline
Fax:     
13. The Parties’ contact details set forth in Section 11.1 shall be replaced in
their entirety with the following:
“To FM O&G:
Freeport-McMoRan Oil & Gas LLC
717 Texas, Suite 2100
Houston, TX 77002

2

--------------------------------------------------------------------------------




Attn:    Marketing Dept.
Fax:    


To Phillips:
Phillips 66 Company
600 North Dairy Ashford Road
Houston, TX 77079
Attn:    Manager/Americas Crude
Fax:     


14. The following shall be added as a new Section 11.24: “Imaged Agreement. Any
fully executed agreement, confirmation or other related document, or recording
may be scanned and stored electronically, or stored on computer tapes and disks,
as may be practicable (the “Imaged Agreement”). The Imaged Agreement, if
introduced as evidence on paper, the Confirmation if introduced as evidence in
automated facsimile form, any recording, if introduced as evidence in its
original form and as transcribed onto paper, and all computer records of the
foregoing, if introduced as evidence in printed format, in any judicial,
arbitration, mediation or administrative proceedings, will be admissible as
between the Parties to the same extent and under the same conditions as other
business records originated and maintained in documentary form. Neither Party
shall object to the admissibility of any Imaged Agreement (or photocopies of the
transcription of such Imaged Agreement) on the basis that such were not
originated or maintained in documentary form under either the hearsay rule, the
best evidence rule or other rule of evidence. However, nothing herein shall be
construed as a waiver of any other objection to the admissibility of such
evidence”.


15. Exhibit 3 shall be replaced in its entirety with the attached Exhibit 3.


16. Exhibit 4 shall be replaced in its entirety with the attached Exhibit 4.


17. Exhibit 5 shall be replaced in its entirety with the attached Exhibit 5.


II.
Except as otherwise set forth herein, this Amendment shall be effective as of
the Effective Date.
III.
Except as herein changed, altered and amended, all of the terms, provisions,
covenants and conditions contained in the Agreement, shall remain in full force
and effect. The terms and provisions hereof shall be binding upon and inure to
the benefit of the Parties hereto, their heirs, representatives, successors and
assigns. This Amendment may be executed by the Parties by facsimile or email/PDF
which shall constitute an original agreement.


IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized representatives as of the Effective Date set forth above.


Phillips 66 Company


By: /s/ Glenn E. Simpson
Name: Glenn E. Simpson
Title: General Manager
Freeport-McMoRan Oil & Gas LLC


By: /s/ Doss R. Bourgeois
Name: Doss R. Bourgeois
Title: Executive Vice President, Exploration & Production








3